Case 1:21-cv-20587-UU Document 10 Entered on FLSD Docket 03/01/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:21-cv-20587-UU

 STRIKE 3 HOLDINGS, LLC,

          Plaintiff,

 v.

 JOHN DOE, an individual, subscriber assigned
 IP address 174.61.37.35,

       Defendant.
 ________________________________________/

                                    ORDER OF DISMISSAL

          THIS CAUSE came before the Court upon Plaintiff’s Notice of Voluntary Dismissal. D.E.

 8 (the “NOVD”). The Court has reviewed the NOVD and the pertinent portions of the record and

 is otherwise fully advised in the premises. On February 28, 2021, Plaintiff filed the NOVD,

 informing the Court that it dismisses this action without prejudice. Id.; D.E. 9. Accordingly, it is

 hereby

          ORDERED AND ADJUDGED that all claims in this action are DISMISSED WITHOUT

 PREJUDICE. The Clerk of Court SHALL administratively close this case. All future hearings

 and deadlines are CANCELLED, and all pending motions are DENIED AS MOOT.

          DONE AND ORDERED in Chambers at Miami, Florida, this 1st day of March, 2021.



                                                            _______________________________
                                                                          URSULA UNGARO
                                                            UNITED STATES DISTRICT JUDGE

 cc: all counsel of record via cm/ecf
